EXHIBIT 12 APPALACHIAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Nine Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income Before Income Taxes $ 308,003 $ 238,226 $ 202,021 $ 282,865 $ 195,613 $ 216,840 $ 168,118 Fixed Charges (as below) 123,721 110,735 118,365 151,874 178,067 196,181 149,322 Total Earnings $ 431,724 $ 348,961 $ 320,386 $ 434,739 $ 373,680 $ 413,021 $ 317,440 FIXED CHARGES Interest Expense $ 115,202 $ 99,135 $ 106,301 $ 129,106 $ 165,405 $ 182,291 $ 138,644 Credit for Allowance for Borrowed Funds Used During Construction 5,319 8,100 8,764 17,668 6,962 8,190 6,403 Estimated Interest Element in Lease Rentals 3,200 3,500 3,300 5,100 5,700 5,700 4,275 Total Fixed Charges $ 123,721 $ 110,735 $ 118,365 $ 151,874 $ 178,067 $ 196,181 $ 149,322 Ratio of Earnings to Fixed Charges 3.48 3.15 2.70 2.86 2.09 2.10 2.12
